               Case 17-01393-RAM         Doc 161     Filed 01/30/19    Page 1 of 22




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:

JADE WINDS ASSOCIATION, INC.,                                Case No. 15-17570-RAM

      Debtor.                                                Chapter 11
_________________________________/

JADE WINDS ASSOCIATION, INC.,

         Plaintiff,

v.                                                           Adv. P. 17-01393-RAM

FIRST SERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
________________________________/

                           PLAINTIFF JADE WINDS’ RESPONSE TO
                      FIRSTSERVICE’S STATEMENT OF MATERIAL FACTS

         Plaintiff Jade Winds Association, Inc. (“Jade Winds”) by and through undersigned counsel,

hereby submits its response to the Statement of Material Facts (“Statement”) [ECF No. 142]

submitted by Defendant FirstService Residential Florida, Inc. (“FirstService”). In this response,

Jade Winds follows the paragraph numbering used in FirstService’s Statement.

         1.      Not disputed.

         2.      Not disputed.

         3.      Not disputed.

         4.      Not disputed that the parties entered into what is defined in the Statement as the

“Contract” and that the Contract sets forth the terms and conditions governing the contractual

relationship between the parties.      Jade Winds disputes FirstService’s characterization and
              Case 17-01393-RAM          Doc 161       Filed 01/30/19    Page 2 of 22

                                                                            Adv. P. 17-01393-RAM


summary of the language contained in the Contract and refers to the Contract for its true and correct

content. Specifically, the Contract’s terms do no limit FirstService’s services to “assistance.” See,

e.g., Contract at §§ 3, 3.1, 3.2, 3.3, 3.4, 3.6, 3.12. Furthermore, the Contract does not provide that

all personnel engaged to perform services for Jade Winds are its independent contractors. Instead,

the Contract establishes that FirstService directly selects its own employees to perform services

for Jade Winds. Id. at § 3 and Schedule I.

       5.      Not disputed that § 9 of the Contract is a provision entitled “Liability.” Disputed

that it is “broad limitation of liability clause.”     Jade Winds further disputes FirstService’s

characterization and summary of the language contained in §§ 9, 3.3 and 3.4 of the Contract and

refers to the Contract for its true and correct content.

       6.      Disputed.     There is no record evidence cited in support of this statement.

FirstService only cites § 12 of the March 24, 2014 Addendum, which does not discuss which party

bargained for specific terms under that document. Jade Winds refers to § 12 for its true and correct

content.

       7.      Not disputed that FirstService contracted with Jade Winds to perform all

bookkeeping services effective June 1, 2014 or that FirstService did not have check signing

authority pursuant to the Contract. Jade Winds disputes that FirstService was not contracted to

perform some general bookkeeping services on its behalf, given FirstService’s expansive powers

under the Contract. See, e.g., Contract at § 3.

       8.      Not disputed that the referenced email was written by Santiago Perez. However,

disputed that it is a statement of Jade Winds as opposed to Perez personally, acting in his own

interests. In the email, Perez expressed his own opinion, and not those of the board members, who

were not copied on the email. Because discovery is not yet concluded, Jade Winds has not been




                                                   2
             Case 17-01393-RAM           Doc 161      Filed 01/30/19     Page 3 of 22

                                                                            Adv. P. 17-01393-RAM


afforded an opportunity to challenge the veracity of the contents of the referenced email and no

depositions have been taken of Donna Mantin, Perez, any board member, or any other

knowledgeable party; therefore, the contents of the referenced email are disputed.

       9.      Not disputed. However, on the referenced date, Mantin remained employed by

FirstService and the referenced failures were due to FirstService’s own employee. Because

discovery is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the

veracity of the contents of the referenced document and no depositions have been taken of Mantin,

any representative of FirstService, or any other knowledgeable party; therefore, the contents of the

referenced document are disputed.

       10.     Disputed.    This statement is only supported by the affidavit of Mantin –

FirstService’s employee. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of this statement and no depositions have been

taken of Mantin or any other knowledgeable party; therefore, the contents of the referenced Mantin

Affidavit are disputed.

       11.     Not disputed, but not relevant to any issue to be determined on FirstService’s

Motion for Summary Judgment.

       12.     Not disputed.

       13.     Not disputed that a meeting of some sort involving certain members of the Jade Winds

board of directors was held on October 11, 2014. Disputed as to what occurred at the meeting and as

to whether there were any legal ramifications arising from the meeting, as the existence and propriety

of the notice and its conformity with Jade Winds’ bylaws and Florida law is disputed. Further, on

October 11, 2014, Mantin remained a FirstService employee and is believed to have advised the board

to hold an illegal or unauthorized meeting to hire her directly. See Fla. Stat. § 718.112; Jade Winds

Bylaws § 8. In addition, the cited document, Exhibit 7, is, on its face, an unsigned draft that is not


                                                  3
             Case 17-01393-RAM          Doc 161       Filed 01/30/19       Page 4 of 22

                                                                             Adv. P. 17-01393-RAM


an official Jade Winds record and which has not been substantiated as valid and accurate. Because

discovery is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the

veracity of its contents and no depositions have been taken of Mantin or any other knowledgeable

party; therefore, the remaining portions of this statement are disputed.

       14.     Not disputed.

       15.     Not disputed.

       16.     Not disputed.

       17.     Disputed.    This statement is only supported by the affidavit of Mantin –

FirstService’s employee. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of this statement and no depositions have been

taken of Mantin or any other knowledgeable party; therefore, the contents of the referenced Mantin

Affidavit are disputed.

       18.     Disputed.    This statement is only supported by the affidavit of Mantin –

FirstService’s employee. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of this statement and no depositions have been

taken of Mantin or any other knowledgeable party; therefore, the contents of the referenced Mantin

Affidavit are disputed.

       19.     Not disputed.

       20.     Not disputed that Exhibit 12 (an October 17, 2014 email by Sean Fontana) states

that Mr. Fontana “searched all three computers yesterday and couldn’t find” a rental waiting list.

Jade Winds disputes FirstService’s conclusions about that statement and refers to the email for its

true and correct content.




                                                  4
              Case 17-01393-RAM           Doc 161       Filed 01/30/19      Page 5 of 22

                                                                               Adv. P. 17-01393-RAM


        21.     Not disputed that AKAM sent a resignation letter to the Jade Winds board of

directors dated October 23, 2014 (Exhibit 13) stating, in pertinent part, as follows: “After we have

made many attempts to obtain documentation and explanation for your dismal financial

circumstances and extensive pending litigation against the Association, we have not had success.

[¶] As such, in light of all the financial operational irregularities, and directions from your manager

and board member denying us the ability to meet the legal requirements of the Florida State

Statutes, as well as the hostile work environment which is being created for the staff we placed in

your location, we have no alternative but to resign as managing agent for the above property

immediately.” Jade Winds further notes that the manager referenced in the resignation letter is

Mantin. Jade Winds disputes FirstService’s characterization and summary of the language

contained in the resignation letter and refers to the resignation letter for its true and correct content.

        22.     Not disputed.

        23.     Disputed. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of this statement and no depositions have been

taken of Mantin or any other knowledgeable party; therefore, Jade Winds disputes whether Mantin

electronically signed the referenced document, Exhibit 14, or whether her name appears as the

result of a scrivener’s error or for some other reason.

        24.     Jade Winds does not dispute the contents of the referenced documents [Main Case

ECF Nos. 1, 18] and refers to those documents for their true and correct contents. Jade Winds

disputes First Service’s characterization and summary of the documents, particularly that “board

members abscond[ing] with over $2,000,000 and the burdens of the lease regarding its recreational

tower” were Jade Winds’ “primary” causes of the Chapter 11 filing. The referenced documents

speak for themselves and display an abundance of concerns causing the bankruptcy filing.




                                                    5
             Case 17-01393-RAM         Doc 161      Filed 01/30/19     Page 6 of 22

                                                                          Adv. P. 17-01393-RAM


       25.     Not disputed.

       26.     Not disputed, but not relevant to any issue to be determined on FirstService’s

Motion for Summary Judgment.

       27.     Disputed and not relevant to any issue to be determined on FirstService’s Motion

for Summary Judgment. Nevertheless, Jade Winds provides the following in dispute of this

statement. During the underlying bankruptcy case, all parties, including FirstService, were well

aware of Jade Winds’ affirmative claims against FirstService by virtue of Jade Winds’ Court-

approved retention of a forensic accountant in February 2016 in order to investigate such claims,

which retention was noticed to all creditors, including FirstService. See [Main Case ECF No.

398 at ¶¶ 6-7] (“Several factors contributed to the Debtor’s decision to file this case, including

former board members having absconded with monies estimated to be in excess of $2,000,000....

Through this application, the Debtor seeks to employ [KapilaMukamal, LLP] to investigate any

claims with regard to the prior board members alleged embezzlement, and, any parties associated

with the alleged acts” (emphasis added); [Main Case ECF No. 400]; [Main Case ECF No. 441];

[Main Case ECF No. 444]).

       Moreover, after retaining the forensic accountant to investigate claims against FirstService

and others involved in the embezzlement of Jade Winds’ funds, Jade Winds filed, on May 23,

2016, its First Amended Chapter 11 Plan of Reorganization [Main Case ECF No. 563] and

accompanying Disclosure Statement [Main Case ECF No. 564]. The First Amended Chapter 11

Plan of Reorganization includes the term “Surplus Cash”, defined in pertinent part on page 12 as

“any Claims belonging to the Debtor as of the Petition Date, including any funds recovered related

to any alleged embezzlement of monies estimated to be in excess of $2,000,000....” Section 4.18

of the First Amended Chapter 11 Plan of Reorganization provides, in pertinent part, that the




                                                6
             Case 17-01393-RAM           Doc 161      Filed 01/30/19     Page 7 of 22

                                                                            Adv. P. 17-01393-RAM


Surplus Cash shall be used to speed up payments to general unsecured creditors electing to be paid

100% of their claims over time under the Plan. Page 30 of Jade Winds’ Disclosure Statement

accompanying this Plan contains identical language as to the use of Surplus Cash to benefit general

unsecured creditors. Creditors registered to receive electronic notice, including FirstService,

received notice of this Plan and Disclosure Statement. These are not the actions of a party wishing

to conceal potentially lucrative claims in order to avoid sharing with its creditors.

       Further, Jade Winds also filed its Second Amended Plan of Reorganization [Main Case

ECF No. 598] and accompanying Disclosure Statement [Main ECF No. 599] which, as to the terms

involving the Surplus Cash and its benefit to general unsecured creditors, were identical to the

previous Plan and Disclosure Statement. Thereafter, the Court found that the Disclosure Statement

for the Second Amended Plan of Reorganization contained adequate information for creditors and

parties in interest to make an informed judgment regarding the Plan pursuant to 11 U.S.C. § 1125.

It therefore approved the Disclosure Statement and permitted Jade Winds to solicit acceptance of

the Plan from creditors. [Main Case ECF No. 600]. All creditors and interested parties, including

FirstService, received notice of this Plan and Disclosure Statement, and notice of the hearing

scheduled to consider confirmation of the Plan. [Main Case ECF No. 608].

       On August 11, 2016, the Court held a hearing to consider confirmation of Jade Winds’

Second Amended Plan of Reorganization. Several creditors attended, including FirstService. At

the hearing, Jade Winds’ counsel requested that the Second Amended Plan of Reorganization be

modified in several ways and, specifically, that the Plan be modified to provide that the claims it

may have against FirstService are not waived and are retained as assets of Jade Winds.

FirstService was given the opportunity to object to confirmation of the Second Amended Plan of

Reorganization as amended, but did not do so. Thereafter, the Court entered an order confirming




                                                  7
              Case 17-01393-RAM           Doc 161       Filed 01/30/19   Page 8 of 22

                                                                            Adv. P. 17-01393-RAM


Jade Winds’ Second Amended Plan of Reorganization, as so modified. [Main Case ECF No. 711].

Paragraph 3(a) of the confirmation order states as follows:

       The claims or causes of action that the Debtor may have against the following
       persons are not waived and are retained as assets of the Reorganized Debtor:
       (i) FirstService Residential Florida, Inc., along with its current or former
       employees, officers, agents, affiliates, parents, or subsidiaries; (ii) Santiago Perez;
       (ii) other former members of the Debtor’s Board of Directors; and (iii) former
       employees of the Debtor. Inclusion of the foregoing retained claims and causes of
       action shall not be deemed a waiver or abandonment by the Reorganized Debtor of
       unlisted causes of action or claims that the Debtor may possess.

(Id.) (emphasis added). FirstService did not appeal the confirmation order, which is now final.

       Accordingly, Jade Winds did not conceal its affirmative claims against FirstService, nor

did it seek or obtain any benefit to the detriment of its creditors based on concealment or retention

of such claims. Creditors, including FirstService, were at all material times aware of such claims

and the potential benefit to be conferred on creditors if Jade Winds was successful in prosecuting

its affirmative claims against FirstService. In denying FirstService’s motion to dismiss the

Complaint and rejecting its judicial estoppel argument, “the Court concluded that the Plaintiff’s

actions during the underlying chapter 11 case did not support application of the equitable doctrine

of judicial estoppel under the standards articulated in Slater v. U.S. Steel Corp., 871 F.3d 1174

(11th Cir. 2017).” [ECF No. 28 at 2].

       28.     Not disputed.

       29.     Not disputed that confirmation of the Plan reduced Jade Winds’ overall liabilities

to creditors and resolved certain prepetition litigation claims. Jade Winds disputes FirstService’s

characterization and summary of the language contained in the cited Plan documents and refers to

those filings for their true and correct content.

       30.     Not disputed.




                                                    8
             Case 17-01393-RAM           Doc 161      Filed 01/30/19     Page 9 of 22

                                                                            Adv. P. 17-01393-RAM


       31.     Not disputed. However, in that same action, Jade Winds also waived claims for

over $83,000 in assessment fees. [Main Case ECF No. 599].

       32.     Not disputed.

       33.     Not disputed.

       34.     Not disputed.

       35.     Not disputed.

       36.     Not disputed that paragraph 15 of the Complaint includes 16 bullet points that are

“an illustrative and non-exhaustive list of the wrongdoing that took place during the tenure of First

Service, and for which it is legally responsible.”           Jade Winds disputes FirstService’s

characterization and summary of the Complaint and refers to the Complaint for its true and correct

content.

       37.     Not disputed, except that Jade Winds does not understand what FirstService means

by “regularly advised by professionals hired by Jade Winds, such as lawyers and accountants, who

attended board meetings.” Jade Winds does not dispute that lawyers and accountants that it hired

attended some board meetings, but it disputes that they attended all board meetings. Jade Winds

further does not dispute that its professional property manager that it hired, FirstService, regularly

advised the board of directors and attended all board meetings, unlike lawyers and accountants.

       38.     Not disputed.

       39.     Not disputed that the Complaint sets forth claims regarding wrongdoing for which

FirstService is legally responsible related to Jade Winds’ bookkeeping or that FirstService

contracted with Jade Winds to perform all bookkeeping services effective June 1, 2014. Jade

Winds disputes that six bullet points in the Complaint deal exclusively with bookkeeping and

further disputes FirstService’s characterization and summary of the Complaint and refers to the




                                                  9
             Case 17-01393-RAM         Doc 161       Filed 01/30/19   Page 10 of 22

                                                                           Adv. P. 17-01393-RAM


Complaint for its true and correct content. Jade Winds further disputes that FirstService was not

contracted to perform some general bookkeeping services on behalf of Jade Winds, given

FirstService’s expansive powers under the Contract. See Contract at § 3.

       40.     Not disputed that Ana Costales provided accounting services to Jade Winds from

2007 to March 2014. Disputed as to the scope of Ms. Costales’ services. See Jade Winds’

Response to Request for Admissions (ECF No. 156) at #54. Because discovery is not yet

concluded, Jade Winds has not been afforded an opportunity to challenge the veracity of this

statement and no depositions have been taken of Ms. Costales or any other knowledgeable party;

therefore, Jade Winds disputes the balance of this statement.

       41.     Not disputed that Exhibit 18 speaks for itself or that Preferred Accounting stopped

serving as a Jade Winds bookkeeper in March 2014. Disputed that Jade Winds unit owners

repeatedly made accusations concerning missing funds to Preferred Accounting and Exhibit 18

does not support that statement. Jade Winds further disputes FirstService’s characterization and

summary of Exhibit 18 and refers to that document for its true and correct content. Because

discovery is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the

veracity of this statement and no depositions have been taken of Ms. Costales or any other

knowledgeable party; therefore, Jade Winds disputes the balance of this statement.

       42.     Not disputed that Composite Exhibit 20 speaks for itself or that Fuoco Group was

employed to provide accounting services after Preferred Accounting.          Jade Winds disputes

FirstService’s characterization and summary of Composite Exhibit 20 and refers to those

documents for their true and correct content.

       43.     Not disputed that FirstService contracted with Jade Winds to perform all

bookkeeping services effective June 1, 2014. Jade Winds disputes that FirstService did not




                                                10
             Case 17-01393-RAM         Doc 161       Filed 01/30/19   Page 11 of 22

                                                                          Adv. P. 17-01393-RAM


perform some general bookkeeping services on behalf of Jade Winds prior to June 2014, given

FirstService’s expansive powers under the Contract. See, e.g., Contract at § 3. Jade Winds

disputes that the referenced documents evidence that FirstService “asked Jade Winds to provide

FirstService with bank statements and accounting information” or that “Jade Winds’ Board of

Directors was unable to provide Jade Winds’ bank statements or accounting information despite

First Service’s repeated requests.” To the contrary, the referenced emails are between Gary Pyott,

FirstService President, and FirstService’s employees, Donna Mantin and Lauren Van Barclum.

Within those documents, Pyott requests the bank statements and accounting information from

Mantin – and not Jade Winds’ Board of Directors. Furthermore, because discovery is not yet

concluded, Jade Winds has not been afforded an opportunity to challenge the veracity of this

statement and no depositions have been taken of Mantin, Pyott, Van Barclum, or any other person

with knowledge regarding this statement; therefore, the remaining portions of this statement are

disputed.

       44.      Disputed that the Fining Committee imposed the fines levied on unit owners due to

an absence of Fining Committee minutes referencing the same. In addition, the notices of violation

were required to be sent by FirstService’s employee, Donna Mantin, as is provided by § 3 of the

Contract.    Because discovery is not yet concluded, Jade Winds has not been afforded an

opportunity to challenge the veracity of this statement and no depositions have been taken of any

person with knowledge regarding this statement; therefore, the remaining portions of this statement

are disputed.

       45.      Not disputed that Jade Winds’ President, Santiago Perez, wrote checks to cash

during the referenced time period. Jade Winds disputes FirstService’s characterization of the

purpose of the “checks to cash”; the documents cited by FirstService, Exhibits 24, 25 and 26, do




                                                11
             Case 17-01393-RAM         Doc 161        Filed 01/30/19   Page 12 of 22

                                                                          Adv. P. 17-01393-RAM


not support these statements. Moreover, because discovery is not yet concluded, Jade Winds has

not been afforded an opportunity to challenge the veracity of this statement and no depositions

have been taken of Perez, representatives from AKAM or the Fuoco Group, or any other person

with knowledge regarding this statement; therefore, the remaining portions of this statement are

disputed.

       46.     Not disputed.

       47.     Not disputed.

       48.     Not disputed that one of the stated bases for the qualified opinion is quoted

accurately, but disputed that the statement quotes all bases for the qualified opinion. Jade Winds

disputes FirstService’s characterization and summary of the Exhibit 30 documents and refers to

those documents for their true and correct content.

       49.     Not disputed that one of the stated bases for the qualified opinion is quoted

accurately, but disputed that the statement quotes all bases for the qualified opinion. Jade Winds

disputes FirstService’s characterization and summary of the Exhibit 31 documents and refers to

those documents for their true and correct content.

       50.     Not disputed.

       51.     Not disputed that the Complaint sets forth claims regarding wrongdoing for which

FirstService is legally responsible related to the 40-year recertification and other construction

projects. Jade Winds disputes that four bullet points in the Complaint deal exclusively with

mismanagement of construction projects and further disputes FirstService’s characterization and

summary of the Complaint and refers to the Complaint for its true and correct content.

       52.     Not disputed that § 3.4 of the Contract provides that FirstService “is not expected

to perform the services which would normally be performed by a construction manager and/or an




                                                12
             Case 17-01393-RAM             Doc 161    Filed 01/30/19   Page 13 of 22

                                                                           Adv. P. 17-01393-RAM


engineer.” Jade Winds disputes FirstService’s characterization and summary of that provision and

refers to the Contract for its true and correct content. Jade Winds further disputes FirstService’s

suggestion that it did not actually provide any construction management services. Because

discovery is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the

veracity of this statement and no depositions have been taken of any person with knowledge

regarding this statement; therefore, the remaining portions of this statement are disputed.

       53.     Not disputed.

       54.     Not disputed.

       55.     Disputed. There is no record evidence supporting this statement. FirstService only

cites Exhibit 39, which does not discuss who made the decision to select Star Painting.

       56.     Not disputed that Gonzalez Engineers performed work related to 40-recertification

project on the Bamboo buildings, the Camelia buildings, the Allamanda buildings and the Daisy

buildings; that Gonzalez Engineers is a licensed engineer; that Gonzalez Engineers prepared

project manuals related to the 40-year recertification project for Allamanda 1, 2, & 3, Camellia 1

& 2, Daisy, and Easter Lilly buildings; or that Gonzalez Engineers submitted certain referenced

documents to Miami-Dade County. Jade Winds disputes FirstService’s characterization that

Exhibit 44 “evidences” Jade Winds’ “role as inspector of the project” because the referenced

documents do not support that statement.             Jade Winds further disputes FirstService’s

characterization and summary of the contents of the project manuals and refers to them for their

true and correct contents. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of the project manuals or any other documents

referenced in this statement and has not deposed any knowledgeable party; therefore the remaining

portions of this statement are disputed.




                                                 13
             Case 17-01393-RAM         Doc 161       Filed 01/30/19   Page 14 of 22

                                                                          Adv. P. 17-01393-RAM


       57.     Not disputed that as of January 2011, the Bamboo association’s 40-year

recertification was completed, and that the Allamanda association’s 40-year recertification was

underway. Disputed that Allamanda’s recertification was completed by the summer of 2011; the

document cited by FirstService does not support that statement.

       58.     Not disputed that Gonzalez Engineers attended some weekly meetings; otherwise

disputed as there is no record evidence supporting this statement. FirstService only cites Exhibit

39, which does not support the balance of this statement.

       59.     Not disputed that Jade Winds approved change orders. Disputed that the referenced

board members were actively involved in the project. Because discovery is not yet concluded,

Jade Winds has not been afforded an opportunity to challenge the veracity of this statement and

no depositions have been taken of any person with knowledge regarding this statement; therefore,

the remaining portions of this statement are disputed.

       60.     Disputed. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of this statement (which is based on inadmissible

hearsay) and no depositions have been taken of a representative of Gonzalez Engineers, Mantin,

or any other knowledgeable parties regarding it.

       61.     Not disputed.

       62.     Jade Winds does not dispute that the boards selected Sherwin-Williams as the paint

vendor. Because discovery is not yet concluded, Jade Winds has not be afforded an opportunity

to challenge the remainder of this statement concerning the scope of Star Painting’s work or the

deterioration of its relationship with Jade Winds and no depositions have been taken of any person

with knowledge regarding this statement; therefore, the remaining portions of this statement are

disputed.




                                                14
             Case 17-01393-RAM         Doc 161        Filed 01/30/19     Page 15 of 22

                                                                            Adv. P. 17-01393-RAM


       63.     Not disputed.

       64.     Not disputed that Star Painting sent Jade Winds the referenced notice regarding

unpaid invoices, in the amount of $343,228.72. Because discovery is not yet concluded, Jade

Winds has not been afforded an opportunity to challenge the remainder of this statement

concerning whether Gonzalez Engineers approved the invoices and no depositions have been taken

of any representative of Gonzalez Engineers or any other knowledgeable party; therefore, the

remaining portions of this statement are disputed.

       65.     Not disputed.

       66.     Not disputed.

       67.     Not disputed that Mantin provided an affidavit in opposition to Star Painting’s

motion for summary judgment. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge Mantin’s level of cooperation with Jade Winds’ counsel in

that litigation and no depositions have been taken of Mantin or any other knowledgeable party;

therefore, the remaining portions of this statement are disputed.

       68.     Not disputed that Jade Winds entered into a settlement agreement, a copy of which

is Exhibit 53. Jade Winds disputes FirstService’s characterization and summary of that settlement

agreement and refers to the document for its true and correct content.

       69.     Not disputed that Jade Winds entered into contracts with Americus, copies of which

are Composite Exhibit 54, or that Steven Lesser represented Jade Winds in connection with entry

into those contracts, or that Americus was a licensed general contractor and active corporation at

the time. Jade Winds disputes FirstService’s characterization and summary of those contracts and

refers to those documents for their true and correct content.




                                                 15
             Case 17-01393-RAM          Doc 161        Filed 01/30/19   Page 16 of 22

                                                                            Adv. P. 17-01393-RAM


       70.     Not disputed that Gonzalez Engineers sent letters dated April 5, 2012 confirming

that it ceased being Special Inspector of Record for the 40-year recertification; otherwise disputed

as there is no record evidence supporting this statement. FirstService only cites Exhibit 56, which

does not support the balance of this statement.

       71.     Not disputed that Castro Engineers was hired as engineer on record for the

structural repairs for the 40-year recertification and that it is a licensed engineer; otherwise

disputed as there is no record evidence supporting this statement. FirstService only cites Exhibit

57, which does not support the balance of this statement.

       72.     Not disputed that Jade Winds entered into a contract with Americus for electrical

repair work, a copy of which is Exhibit 61, or that the contract was signed by Perez. Jade Winds

disputes FirstService’s characterization and summary of the communications between Mantin and

Eva Lotsos and refers to the full email chain for its true and correct content.

       73.     Not disputed that the Toyne Firm represented Jade Winds in connection with entry

into the contract with Americus for electrical repair work, a copy of which is Exhibit 61. Jade

Winds disputes FirstService’s characterization and summary of Castro Engineers’ role in

connection with that contract and refers to the contract for its true and correct content. Because

discovery is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the

veracity of the remainder of this statement regarding the functions that Castro Engineers actually

performed and has not deposed any representative of Castro Engineers or any other knowledgeable

party; therefore, the remaining portions of this statement are disputed.

       74.     Not disputed that Jade Winds entered into a contract with Americus for structural

repair work, a copy of which is Exhibit 62, that the contract was signed by Perez, or that the Toyne

Firm represented Jade Winds in connection with entry into that contract. Jade Winds disputes




                                                  16
             Case 17-01393-RAM         Doc 161        Filed 01/30/19   Page 17 of 22

                                                                          Adv. P. 17-01393-RAM


FirstService’s characterization and summary of Castro Engineers’ role in connection with that

contract and refers to the contract for its true and correct content. Because discovery is not yet

concluded, Jade Winds has not been afforded an opportunity to challenge the veracity of the

remainder of this statement regarding the functions that Castro Engineers actually performed and

has not deposed any representative of Castro Engineers or any other knowledgeable party;

therefore, the remaining portions of this statement are disputed.

       75.     Not disputed.

       76.     Not disputed that Americus was a party responsible for obtaining permits for Jade

Winds’ 40-year recertification required by Miami-Dade County, Florida.

       77.     Not disputed that Jade Winds entered into contracts with Americus. Jade Winds

disputes FirstService’s characterization and summary of the language contained in the contracts

and refers to the contracts for their true and correct content. Because discovery is not yet

concluded, Jade Winds has not been afforded an opportunity to challenge the veracity of the

remainder of this statement regarding the work actually performed by the project engineer and has

not deposed any representative of Americus or any other knowledgeable party; therefore, the

remaining portions of this statement are disputed.

       78.     Not disputed.

       79.     Not disputed.

       80.     Not disputed that issues regarding the Rec. Tower existed before FirstService’s

management or the contents of Bob Libman’s letter, but not relevant to any issue to be determined

on FirstService’s Motion for Summary Judgment.

       81.     Not disputed.




                                                 17
             Case 17-01393-RAM          Doc 161       Filed 01/30/19   Page 18 of 22

                                                                           Adv. P. 17-01393-RAM


       82.     Not disputed that the Hyman Firm was Jade Winds’ registered agent from February

2007 to September 2007, but not relevant to any issue to be determined on FirstService’s Motion

for Summary Judgment. Jade Winds cannot determine what is meant by “involved in the dispute”

(see Jade Winds’ Response to Request for Admissions [ECF No. 156] at #42), so the remainder of

this statement is disputed.

       83.     Disputed. The document cited by FirstService (Exhibit 70) does not indicate water

damage in 2011, but instead references water damages as of September 2012.

       84.     Not disputed that Americus performed work on the Rec. Tower, including repair

work pursuant to the 40-year recertification and repair of the fire sprinkler and alarm systems, that

Castro Engineers submitted bid proposals for work, and that it conducted a visual inspection of the

site in connection therewith. Because discovery is not yet concluded, Jade Winds has not been

afforded an opportunity to challenge the veracity of the remainder of this statement and has not

deposed any representative of Castro Engineers or any other knowledgeable party; therefore, the

remaining portions of this statement are disputed.

       85.     Not disputed that the referenced communications that are part of Exhibit 73 were

sent. Jade Winds disputes FirstService’s characterization and summary of the language contained

in those communications and refers to those documents for their true and correct content.

       86.     Not disputed.

       87.     Not disputed.

       88.     Not disputed.

       89.     Not disputed.

       90.     Not disputed that parking fees were included in the rules and regulations when

Mantin became manager; that new rules and regulations were implemented including a provision




                                                 18
             Case 17-01393-RAM         Doc 161        Filed 01/30/19   Page 19 of 22

                                                                          Adv. P. 17-01393-RAM


for parking fees in 2012; that Mantin was obligated to enforce the governing documents of Jade

Winds; or that Santiago Perez executed the contract with MCorp Security Associates. Jade Winds

disputes that FirstService did not collect any parking revenues or that it was properly enforcing

the parking rules and regulation and its characterization and summary of the language contained

in Jade Winds’ Complaint, which does not support those statements and is the only evidence upon

which FirstService purports to rely. Because discovery is not yet concluded, Jade Winds has not

been afforded an opportunity to challenge the veracity of the remainder of this statement, nor has

it been able to depose Mantin or any other knowledgeable party; therefore, the remaining portions

of this statement are disputed.

       91.     Not disputed.

       92.     Not disputed.

       93.     Not disputed.

       94.     Not disputed.

       95.     Not disputed that a meeting was held on September 26, 2013. Because discovery

is not yet concluded, Jade Winds has not been afforded an opportunity to challenge the veracity of

the remainder of this statement and has not deposed any knowledgeable party regarding it;

therefore, the remaining portions of this statement are disputed.

       96.     Not disputed.

       97.     Not disputed.

       98.     Not disputed that a FirstService employee was not an official member of the Fining

Committee. Jade Winds disputes that no FirstService employee played a role in the levying of

fines on unit owners. Jade Winds further disputes that the Fining Committee imposed the fines

levied on unit owners due to an absence of Fining Committee minutes referencing the same. In




                                                 19
              Case 17-01393-RAM            Doc 161    Filed 01/30/19   Page 20 of 22

                                                                          Adv. P. 17-01393-RAM


addition, the notices of violation were required to be sent by FirstService’s employee, Donna

Mantin, as is provided by § 3 of the Contract. Because discovery is not yet concluded, Jade Winds

has not been afforded an opportunity to challenge the veracity of this statement and no depositions

have been taken of any person with knowledge regarding this statement; therefore, the remaining

portions of this statement are disputed.

       99.     Not disputed that Jason Molder was present at the 2014 Elections, that a portion of

that meeting was recorded and posted on-line, or that the 2014 Elections were held to be invalid

by the Florida Department of Business and Professional Regulation. Jade Winds disputes that the

entirety of that meeting was recorded or posted on-line (see Jade Winds’ Response to Request for

Admissions [ECF No. 156] at #37).

       100.    Not disputed.

       101.    Not disputed.

       102.    Not disputed.

       103.    Not disputed.

       104.    Not disputed.

       105.    Not disputed.

       106.    Not disputed as to what Ms. Joel alleged in her Counterclaim. Jade Winds disputes

FirstService’s characterization and summary of the Counterclaim, which does not support the

statement that water leaks predate FirstService’s management of Jade Winds and is the only

evidence upon which FirstService purports to rely as to that statement.

       107.    Not disputed.

       108.    Not disputed.

       109.    Not disputed.




                                                 20
       Case 17-01393-RAM   Doc 161    Filed 01/30/19   Page 21 of 22

                                                           Adv. P. 17-01393-RAM


110.    Not disputed.

111.    Not disputed.

                                       Respectfully submitted,

                                       COFFEY BURLINGTON, P.L.
                                       2601 South Bayshore Drive, Penthouse
                                       Miami, Florida 33133
                                       Tel: 305-858-2900
                                       Fax: 305-858-5261

                                       By: /s/ Daniel F. Blonsky
                                          Kendall B. Coffey, Esq.
                                          Florida Bar No. 259861
                                          kcoffey@coffeyburlington.com
                                          Daniel F. Blonsky, Esq.
                                          Florida Bar No. 972169
                                          dblonsky@coffeyburlington.com
                                          Justin E. King, Esq.
                                          Florida Bar No. 121408
                                          jking@coffeyburlington.com
                                          groque@coffeyburlington.com
                                          YVB@coffeyburlington.com
                                          service@coffeyburlington.com

                                              and

                                       SHRAIBERG, LANDAU & PAGE, P.A.
                                       2835 NW Executive Center Drive, #300
                                       Boca Raton, Florida 33431
                                       Tel: 561-443-0800
                                       Fax: 561-998-0047

                                       By:/s/ Eric Pendergraft
                                               Eric Pendergraft
                                               Florida Bar No. 91927
                                               ependergraft@slp.law

                               Attorneys for Jade Winds Association




                                 21
             Case 17-01393-RAM          Doc 161        Filed 01/30/19   Page 22 of 22

                                                                            Adv. P. 17-01393-RAM


                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Mail through the Case Management/Electronic Case Filing to those parties

registered to receive electronic notices of filing in this case on this the 30th day of January 2019.



                                                        By: /s/ Daniel F. Blonsky
                                                                Daniel F. Blonsky


                                         SERVICE LIST

 Kristopher E. Pearson
 Stearns Weaver Miller Weissler
 Alhadeff & Sitterson, P.A.
 Museum Tower, Suite 2200
 150 West Flagler Street
 Miami, FL 33130
 Phone: (305) 789-3200
 Fax: (305) 789-2688
 kpearson@stearnsweaver.com




                                                  22
